Law Office of.Dwain Downing
1178 W. Pioneer Pkwy

Arlington, TX 76015

Bar Number: 06086550
Phone: (817) 860-5685

                                     IN THE UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION

In re: Tammie Graham                              xxx-xx-8656              §          Case No:     19-41048-mxm13
       614 Dover Heights Trail                                             §
       Mansfield, TX 76063                                                            Date:
                                                                           §
                                                                           §          Chapter 13
                                                                           §




                                   Debtor(s)




                                                   DEBTOR'S(S') CHAPTER 13 PLAN
                                               (CONTAINING A MOTION FOR VALUATION)

                                                             DISCLOSURES

621   This Plan does not contain any Nonstandard Provisions.

D     This Plan contains Nonstandard Provisions listed in Section Ill.

D     This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

621   This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                  Page 1
Plan Payment:    $3,395.66                       Value of Non-exempt property per§ 1325(a)(4):            $0.00
Plan Term:     60 months                         Monthly Disposable Income per§ 1325(b)(2): _ ___,$""'0'--'-.0""0=----
Plan Base:    $203,739.60                        Monthly Disposable Income x ACP ("UCP"):      $0.00
Applicable Commitment Period: 36 months
Case No:      19-41048-mxm13
Debtor(s):    Tammie Graham




                                                      MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.



                                                        SECTION I
                                    DEBTOR'S($') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:

          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $3,395.66     per month, months    1     to    60

          For a total of    $203,739.60    (estimated "Base Amount").

          First payment is due _ _7_/5_/2_0_1_9__

          The applicable commitment period ("ACP") is      36    months.

          Monthly Disposable Income ("DI'') calculated by Debtor(s) per§ 1325(b)(2) is:          $0.00

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
                 $0.00

          Debtor's(sJ equity in non-exempt property, as estimated by Debtor(s) per§ 1325(a)(4), shall be no less than:
               $0.00

B.   STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are ___$_0_.0_0_ _ and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                          SCHED. AMOUNT
                                                                                       -%       TERM (APPROXIMATE)           TREATMENT
I                                                                                                (MONTHS   TO   )            $  PER MO.     I
C.   ATTORNEY FEES: To          Law Office of Dwain Downing           , total: __$~3~,7_5_0_.0_0_-'
        $1,500.00 Pre-petition;    $2,250.00     disbursed· by the Trustee.




                                                                 Page 2
Case No:     19-41048-mxm13
Debtor(s):   Tammie Graham


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          SCHED.              DATE                 %     TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                     (MONTHS_ TO_)               _




                       MORTGAGEE                                  # OF PAYMENTS              CURRENT POST-             FIRST CONDUIT
                                                                 PAID BY TRUSTEE           PETITION MORTGAGE         PAYMENT DUE DATE
                                                                                            PAYMENT AMOUNT               (MM-DD-VY)
Specialized Loan Servicing LLC                                    ~month(s)                                                       Month 2
614 Dover Heights Trail, Mansfield, TX 76063                                                                                or:; -c/-/~
D.(3) POST -PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)             %      TERM (APPROXIMATE)          TREATMENT
                                                    AMT.            (MM-DD-YY)                     (MONTHS_ TO_)
 Sl:> . c' rn L-f z Ev L < J ~      .Jr., l/. t;a )-. ~            ('.) ')--c.'.{-   (9
E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:                              -t-0
                                                                   0\;..~(j (-(7
A.
                 CREDITOR/                      SCHED.AMT.             VALUE               %      TERM (APPROXIMATE)        I TREATMENT I
I               COLLATERAL                                                                         (MONTHS   TO )                Per Mo.

B.

                 CREDITOR/                      SCHED.AMT.             VALUE               %                                  TREATMENT
                COLLATERAL                                                                                                      Pro-rata

Ally Financial                                      $29,270.00         $12,000.00         3.00%                                       Pro-Ra ta
2012 Mercedes CLS550


                                                                                                                                             ....
                                                                                                                                             ·



To the extent the value amount in E.(1) is less than the scheduled amount in E.(1 ), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1 ), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE· NO CRAM DOWN:

A.
                          CREDITOR/                                SCHED. AMT.             %      TERM (APPROXIMATE)        I TREATMENT I
                         COLLATERAL                                                                (MONTHS_ TO_)                 Per Mo.

B.
                          CREDITOR/                                SCHED.AMT.              %                                  TREATMENT
                         COLLATERAL                                                                                             Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims (''TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.



                                                                 Page 3
Case No:     19-41048-mxm13
Debtor(s):   Tammie Graham


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR/                                 SCHED. AMT.             VALUE                 TREATMENT
                           COLLATERAL
                                                                                                                                          l
Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G.   SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                  COLLATERAL                              SCHED. AMT.

H.   PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     ITERM (APPROXIMATE)
                                                                                                (MONTHS   TO   )
                                                                                                                           TREATMENT      I
I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)          TREATMENT
                                                                                                (MONTHS_ TO_)
Us Dep Ed                                                                             $0.00                                        Pro-Rata


JUSTIFICATION:------------------------------------


J.   UNSECURED CREDITORS:

                         CREDITOR                            SCHED.AMT.                                COMMENT
A. T. Still University                                            $1,479.00
Ally Financial                                                   $17,270.00 Unsecured portion of the secured debt (Bifurcated)
American Airlines CC                                              $1,456.00
Applied Bank                                                      $1,315.00
AWA Collections                                                     $936.00
Bloomingdales I DSNB                                              $1,404.00
Capital 1 I Sony CC                                                 $730.00
Capital One Bank USA NA                                           $6,518.00
CBNA I Best Buy                                                     $407.00
CBNA I Tractor Supply                                               $845.00
CCS/First Savings Bank                                              $740.00
Citibank I CBNA                                                   $1,175.00
Citicards I CBNA                                                  $4,912.00
Comenity Bank I LNBRYANT                                          $1,030.00


                                                                Page4
Case No:     19-41048-mxm13
Debtor(s):   Tammie Graham


Comenity Bank I OVERSTOCK                                        $1,851.00
Comenity Bank I PIER 1                                             $505.00
Comenity Bank I TORRID                                             $721.00
Comenity Bank I WAYFAIR                                          $2,237.00
Comenity Capital Bank I HSN                                        $417.00
Credit First NA                                                  $3,285.00
DSNB Macy's CC                                                   $1,954.00
Enhanced Recovery Systems                                           $50.00
Fed Loan Servicing                                            $308,507.00
First Savings Credit Card                                          $461.00
FNCC                                                             $1,520.00
Kohls I Capone                                                   $1,963.00
LVNV Funding LLC                                                   $636.00
Merrick Bank                                                       $917.00
Nordstrom FSB                                                    $3,044.00
O'Connor & Associates                                              $171.57
Ovation Services, LLC                                          $21,493.50
Synchrony Bank I Amazon                                          $1,061.00
Synchrony Bank I JCP                                             $1,348.00
Synchrony Bank I Lowes                                           $2,257.00
Synchrony Bk I Old Navy                                          $2,565.00
Synchrony Bk I Sams Club                                         $2,659.00
Synchrony Bk ITJX                                                $1,059.00
Synchrony Bk I Walmart                                           $3,492.00
TD Bank USA I Target CC                                          $2,622.00
THD/CBNA                                                           $353.00
The Home Depot                                                     $428.00
Virtuoso Sourcing Group                                            $497.00

TOTAL SCHEDULED UNSECURED:                                    $408,291.07

The Debtor's(s? estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is             3%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K.   EXECUTORY CONTRACTS AND UNEXPIRED LEASES:



I
                  § 365 PARTY                       ASSUME/REJECT        CURE AMOUNT         TERM (APPROXIMATE)
                                                                                              (MONTHS   TO )
                                                                                                                         TREATMENT   I
                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                      FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B.   ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
     NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b )(2), and 28 U.S.C.
§ 586(e)(1 )(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

                                                               Page 5
Case No:     19-41048-mxm13
Debtor(s):   Tammie Graham


C.   ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s7 Authorization for Adequate Protection
Disbursements (''AAPD"), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1 ). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST ·PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1 (f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST -PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured .to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.




                                                                    Page 6
Case No:     19-41048-mxm13
Debtor(s):   Tammie Graham


To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral, as stated in the
Plan, by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral, to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G.   DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section Ill, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H.   PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K.   EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section Ill, "Nonstandard Provisions."

N.   POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lien holder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amourit paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.




                                                                   Page 7
Case No:     19-41048-mxm13
Debtor(s):   Tammie Graham


0.   CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q.   CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R.   BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.                                                   ·

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval ofth.e court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U.   ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, ifthere are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
Case No:     19-41048-mxm13
Debtor(s):   Tammie Graham


1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in 0.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1 )(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in 0.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in 0.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in 0.(1), if designated to be paid per mo.

9th -- Any Creditors listed in 0.(1 ), if designated to be paid pro-rata and/or Creditors listed in E.(1 )(B) or E.(2)(8), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in 0.(1 ), 0.(2), 0.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under§ 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                   Page9
Case No:     19-41048-mxm13
Debtor(s):   Tammie Graham


                                                         SECTION Ill
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

Isl Dwain Downing
Dwain Downing, Debtor's(s') Attorney                                      Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

Isl Dwain Downing                                                         06086550
Dwain Downing, Debtor's(s') Counsel                                       State Bar Number




                                                                Page 10
Case No:         19-41048-mxm13
Debtor(s):       Tammie Graham




                                                                        CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    18th day of June, 2019

(List each party served, specifying the name and address of each party)


Dated: _ _ ____.:J:..:u::..n:.::e--=1-=81...:,2:. :0:. .:1.=.9_ _ __                           Isl Dwain Downing
                                                                                               Dwain Downing, Debtor's(s') Counsel

A. T. Still University                                                 Bloomingdales I DSNB                            CCS/First Savings Bank
483888656                                                              210530086391                                    5433-6011-4094-0892
ATTN: Finance/Bankrupty Dept.                                          ATTN: Bankruptcy Dept.                          ATTN: Bankruptcy Dept.
800 W. Jefferson St.                                                   9111 Duke Blvd.                                 PO Box 5019
Kirksville, MO 63501                                                   Mason, OH 45040                                 Sioux Falls, SD 57117-5019


Ally Financial                                                         Capital 1 I Sony CC                             CES I Dept. of Education
005923976582                                                           4688-3687-1603-2984                             4838886561
ATTN: Bankruptcy Dept.                                                 ATTN: Bankruptcy Dept.                          ATTN: ACS
PO Box 380901                                                          PO Box 30285                                    PO Box 7052
Bloomington, MN 55438                                                  Salt Lake City, UT 84130                        Utica, NY 13504



American Airlines CC                                                   Capital One                                      Charter Communications
 2001432130940                                                         5268-3500-0428-9430                              ATTN: Bankruptcy Dept.
ATTN: Bankruptcy Dept.                                                 ATTN: Bankruptcy Dept.                           400 Atlantic St., 10th Floor
PO Box 6403                                                            PO Box 30253                                     Stamford, CT 06901
Sioux Falls, SD 57117                                                  Salt Lake City, UT 84130


 Applied Bank                                                          Capital One Bank USA NA                          Citibank I CBNA
 4355-831 0-0230-0961                                                  --9403, --7603, --9234, --7514 & --882           2001432772322000
 ATTN: Bankruptcy Dept.                                                ATTN: Bankruptcy Dept.                           ATTN: Bankruptcy Dept.
 2200 Concord Pike, Ste. 102                                           PO Box 30281                                     PO Box 6497
 Wilmington, DE 19803                                                  Salt Lake City, UT 84130                         Sioux Falls, SD 57117


 AWA Collections                                                       CBNA I Best Buy                                  Citicards I CBNA
 ATTN: Bankruptcy Dept.                                                4269-371 0-0031-3794                             5466-1603-4717-8442
 1045 W. Katella Ave., #230                                            ATTN: Bankruptcy Dept.                           ATTN: Bankruptcy Dept.
 Orange, CA 92867                                                      50 Northwest Point Road                          PO Box 6241
                                                                       Elk Grove Village, IL 60007                      Sioux Falls, SD 57117


 Bank of America Mortgage                                              CBNA I Tractor Supply                            Comenity Bank I CLMEMRLD
  168437883                                                            6011-5750-3613-6443                              1802285682
 ATTN: Bankruptcy Dept.                                                ATTN: Bankruptcy Dept.                           ATTN: Bankruptcy Dept.
 4909 Savarese Circle                                                  PO Box 6497                                      PO Box 182789
 Tampa, FL 33634                                                       Sioux Falls, SD 57117                            Columbus, OH 43218




                                                                                     Page 11
Case No:     19-41048-mxm13
Debtor(s):   Tammie Graham


 Comenity Bank I LNBRYANT      Credit One Bank NA                    Jared Galleria of Jewelry
 6978005032719035              4447-9622-6148-7999                   aka Sterling Jewelers, Inc.
 ATTN: Bankruptcy Dept.        ATTN: Bankruptcy Dept.                ATTN: Bankruptcy Dept.
 PO Box 182789                 PO Box 98873                          375 Ghent Road
 Columbus, OH 43218            Las Vegas, NV 89193                   Fairlawn, OH 44333


 Comenity Bank I MYPLACEWDS    Dept Of Education I Nelnet            Kohls I Capone
 5780971103320351              900000304755861, --9361, --9561, Et   6393050715270443
 ATTN: Bankruptcy Notice       ATTN: Bankruptcy Dept.                ATTN: Bankruptcy Dept.
 PO Box 182120                 3015 S. Parker Rd., #400              N56 W 17000 Ridgewood Dr.
 Columbus, OH 43218            Aurora, CO 80014                      Menomonee Falls, WI 53051


 Comenity Bank I OVERSTOCK     DSNB Macy's CC                        LVNV Funding LLC
 7788401072266102              440895546480                          C/0 Resurgent Capital Servs
 ATTN: Bankruptcy Notice       ATTN: Bankruptcy Dept.                ATTN: Bankruptcy Dept.
 PO Box 182120                 PO Box 8218                           PO Box 10497
 Columbus, OH 43218            Mason, OH 45040                       Greenville, SC 29603


 Comenity Bank I PIER 1        Enhanced Recovery Systems             Mercedes-Benz Financial
 7788302003138438              185530649                             1021518739
 ATTN: Bankruptcy Dept.        ATTN: Bankruptcy Dept.                ATTN: Bankruptcy Dept.
 PO Box 182789                 PO Box 57547                          36455 Corporate Drive
 Columbus, OH 43218            Jacksonville, FL 32241                Farmington Hills, Ml 48331


. Comenity Bank I TORRID       Fed Loan Servicing                    Mercedes-Benz Financial
  5856379522816000             3328191939FD00002, -0004, -0005 &     1024656859
  ATTN: Bankruptcy Dept.       0003                                  ATTN: Bankruptcy Dept.
  PO Box 182789                ATTN: Bankruptcy Dept.                PO Box 961
  Columbus, OH 43218           PO Box 69184                          Roanoke, TX 76262
                               Harrisburg, PA 17106

 Comenity Bank I WAYFAIR       First Savings Credit Card             Merrick Bank
 7788502001033222              5433-6011-4093-8169 & --0892          4120-6140-3484-03 76
 ATTN: Bankruptcy Dept.        ATTN: Bankruptcy Dept.                ATTN: Bankruptcy Dept.
 PO Box 182789                 PO Box 5019                           PO Box 9201
 Columbus, OH 43218            Sioux Falls, SD 57117-5019            Old Bethpage, NY 11804


 Comenity Capital Bank I HSN   FNCC                                  Navient Solutions Inc.
 5780979580912517              4239-801 0-1794-9559                  90606468601001020051111 & --
 ATTN: Bankruptcy Dept.        ATTN: Bankruptcy Dept.                120051111
 PO Box 182120                 500 East 60th St., North              ATTN: Bankruptcy Dept.
 Columbus, OH 43218            Sioux Falls, SD 57104                 PO Box 9500
                                                                     Wilkes Barre, PA 18773

 Credit First NA               Internal Revenue Service              Nordstrom FSB
 780634871 & --1703            483888656                             4470-4310-3423-7 552
 ATTN: Bankruptcy Dept.        PO Box 7346                           ATTN: Bankruptcy Dept.
 PO Box 81315                  Philadelphia, PA 19101                PO Box 6555
 Cleveland, OH 44181                                                 Englewood, CO 80185




                                          Page 12
Case No:     19-41048-mxm13
Debtor(s):   Tammie Graham


O'Connor & Associates            Synchrony Bank I Lowes         TD Bank USA I Target CC
2017-21562                       7981927444124005 & --0230      5859752065377589
ATTN: Bankruptcy Dept.           ATTN: Bankruptcy Dept.         ATTN: Bankruptcy Dept.
2200 N. Loop West, Ste. 200      PO Box 965005                  PO Box 673
Houston, TX 77018                Orlando, FL 32896              Minneapolis, MN 55440


Ovation Services, LLC            Synchrony Bk I Old Navy        THD I CBNA
9235021012                       4479951624205892 & --0994      6035320511701391
ATTN: Bankruptcy Dept.           ATTN: Bankruptcy Dept.         ATTN: Bankruptcy Dept.
8401 Datapoint Dr., Ste. 1000    PO Box 965005                  PO Box 6497
San Antonio, TX 78229            Orlando, FL 32896              Sioux Falls, SD 57117


Specialized Loan Servicing LLC   Synchrony Bk I Rooms To Go     The Home Depot
1013032529                       6019191237661759 & --1183      ATTN: Bankruptcy Dept.
ATTN: Bankruptcy Pro             ATTN: Bankruptcy Dept.         PO Box 790328
PO Box 636005                    PO Box 965036                  St. Louis, MO 63179
Littleton, CO 80163-6005         Orlando, FL 32896


Specialized Loan Servicing LLC   Synchrony Bk I Sams Club       Us Dep Ed
ATTN: Bankruptcy Pro             6045992255481949               4838886561
PO Box 636005                    ATTN: Bankruptcy Dept.         Po Box 5609
Littleton, CO 80163-6005         PO Box 965005                  Greenville, TX 75403
                                 Orlando, FL 32896


Sprint                           Synchrony Bk I Score Rewards   US Dept. of Education
ATTN: Bankruptcy                 6044141007637496               4838886561
6480 Sprint Parkway, Bldg. 13    ATTN: Bankruptcy Dept.         ATTN: Bankruptcy Dept
Overland Park, KS 66251          PO Box 965005                  PO Box 5609
                                 Orlando, FL 32896              Greenville, TX 75403


 Synchrony Bank I Amazon         Synchrony Bk I TJX             Virtuoso Sourcing Group
 6045781069362548                6045851019694660               ATTN: Bankruptcy Dept.
 ATTN: Bankruptcy Dept.          ATTN: Bankruptcy Dept.         4500 E. Cherry Creek South Dr.,
 PO Box 965015                   PO Box 965015                    Ste. 500
 Orlando, FL 32896               Orlando, FL 32896              Denver, CO 80246


 Synchrony Bank I Belk           Synchrony Bk I Walmart         Wells Fargo Ed. Fin. Services
 6045831596606600                6032201472570376               ATTN: Bankruptcy Dept.
 ATTN: Bankruptcy Dept           ATTN: Bankruptcy Dept.         PO Box 5185
 PO Box 965028                   PO Box 965024                  Sioux Falls, SD 57117
 Orlando, FL 32896               Orlando, FL 32896


 Synchrony Bank I JCP            Tammie Graham
 6008895909906876                614 Dover Heights Trail
 ATTN: Bankruptcy Dept.          Mansfield, TX 76063
 PO Box 965007
 Orlando, FL 32896




                                            Page 13
Law Office of Dwain Downing
1178 W. Pioneer Pkwy

Arlington, TX 76015

Bar Number: 06086550
Phone: (817) 860-5685
                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF TEXAS
                                                        FORT WORTH DIVISION
                                                           Revised 10/1/2016

IN RE: Tammie Graham                                  xxx-xx-8656    §     CASE NO: 19-41048-mxm13
         614 Dover Heights Trail                                     §
         Mansfield, TX 76063                                         §
                                                                     §
                                                                     §




                                    Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                DATEu.__'        6 ~ -- (f/- -·-/,;
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $3,395.66

 Disbursements                                                                                   First (1)                  Second (2) (Other)

 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                         $203.44                               $203.74

 Filing Fee                                                                                        $0.00                                $0.00

 Noticing Fee                                                                                     $69.30                                $0.00
  Subtotal Expenses/Fees                                                                        $277.74                               $203.74
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                     $3,117.92                             $3,191.92


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                            Scheduled          Value of       Protection            Protection
  Name                                   Collateral                           Amount          Collateral     Percenta e        Pa ment Amount

                                      Total Adequate Protection Payments for Creditors Secured by Vehicles:                              $0.00

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):
  ··· 1,1::_2:_ LA-Lr ·2
 _') C     -( fl J
                           t p,-n.__
                              /N 0. rf-v1
                                          tivl-vi("
                                            ·                 • 1
                                                    5fr'. :_,;;tz7        {)lj'--c/-lJ
                                                                                                   fo :J- £.µ:J 7
                                                                                             Scheduled
                                                                                                                     .A.I
                                                                                                               Value of
  Name                                   Collateral       ·   '             Start Date,        Amount         Collateral       Pa ment Amount

                                            Payments for Current Post-Petition Mortgage Payments (Conduit):




Computer software provided by Lega/PRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
Case No:     19-41048-mxm13
Debtor(s):   Tammie Graham



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                               Adequate           Adequate
                                                                             Scheduled            Value of     Protection        Protection
   Name                                 Collateral                             Amount            Collateral   Percenta e    Pa ment Amount
   Specialized Loan Servicing LLC       614 Dover Heights Tri, Mansfield,     $4,902.80        $290,000.00        1.25%           $3,625.00
   Specialized Loan Servicing LLC       mercedes                             $10,000.00        $285,097.20        1.25%           $3,563.72

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $7,188.72

                                                 TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                             $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                                  $0.00
      Debtor's Attorney, per mo:                                                                                                      $0.00
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $3,117.92

 Disbursements starting month 2 {after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                             $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                                  $0.00
      Debtor's Attorney, per mo:                                                                                                      $0.00
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $3,191.92



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:      6/18/2019

 Isl Dwain Downing
 Attorney for Debtor(s)




  Computer software provided by Lega/PRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: Tammie Graham                                                          CASE NO.     19-41048-mxm13
                                    Debtor


                                                                               CHAPTER       13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE



   I, the undersigned, hereby certify that on June 18, 2019, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                 Isl Dwain Downing
                                 Dwain Downing
                                 Bar ID:06086550
                                 Law Office of Dwain Downing
                                 1178 W. Pioneer Pkwy

                                 Arlington, TX 76015
                                 (817) 860-5685


A. T. Still University                           AWA Collections                           Capital One
483888656                                        ATTN: Bankruptcy Dept.                    5268-3500-0428-9430
ATTN: Finance/Bankrupty Dept.                    1045 W. Katella Ave., #230                ATTN: Bankruptcy Dept.
800 W. Jefferson St.                             Orange, CA 92867                          PO Box 30253
Kirksville, MO 63501                                                                       Salt Lake City, UT 84130


Ally Financial                                   Bank of America Mortgage                  Capital One Bank USA NA
005923976582                                     168437883                                 --9403, --7603, --9234, --7514 & --8820
ATTN: Bankruptcy Dept.                           ATTN: Bankruptcy Dept.                    ATTN: Bankruptcy Dept.
PO Box 380901                                    4909 Savarese Circle                      PO Box 30281
Bloomington, MN 55438                            Tampa, FL 33634                           Salt Lake City, UT 84130


American Airlines CC                             Bloomingdales I DSNB                      CBNA I Best Buy
2001432130940                                    210530086391                              4269-3710-0031-3794
ATTN: Bankruptcy Dept.                           ATTN: Bankruptcy Dept.                    ATTN: Bankruptcy Dept.
PO Box 6403                                      9111 Duke Blvd.                           50 Northwest Point Road
Sioux Falls, SD 57117                            Mason, OH 45040                           Elk Grove Village, IL 60007


Applied Bank                                     Capital 1 I Sony CC                       CBNA I Tractor Supply
4355-831 0-0230-0961                             4688-3687-1603-2984                       6011-57 50-3613-6443
ATTN: Bankruptcy Dept.                           ATTN: Bankruptcy Dept.                    ATTN: Bankruptcy Dept.
2200 Concord Pike, Ste. 102                      PO Box 30285                              PO Box 6497
Wilmington, DE 19803                             Salt Lake City, UT 84130                  Sioux Falls, SD 57117
                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION

  IN RE: Tammie Graham                                                      CASE NO.     19-41048-mxm13
                                 Debtor


                                                                            CHAPTER      13
                               Joint Debtor

                                              CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #1)

CCS/First Savings Bank                        Comenity Bank I MYPLACEWDS               Credit One Bank NA
5433-6011-4094-0892                           5780971103320351                         4447-9622-6148-7999
ATTN: Bankruptcy Dept.                        ATTN: Bankruptcy Notice                  ATTN: Bankruptcy Dept.
PO Box 5019                                   PO Box 182120                            PO Box 98873
Sioux Falls, SD 57117-5019                    Columbus, OH 43218                       Las Vegas, NV 89193


CES I Dept. of Education                      Comenity Bank /.OVERSTOCK                Dept Of Education I Nelnet
4838886561                                    7788401072266102                         900000304755861, --9361, --9561, Etc.
ATTN: ACS                                     ATTN: Bankruptcy Notice-                 ATTN: Bankruptcy Dept.
PO Box 7052                                   PO Box 182120                            3015 S. Parker Rd., #400
Utica, NY 13504                               Columbus, OH 43218                       Aurora, CO 80014


Charter Communications                        Comenity Bank I PIER 1                   DSNB Macy's CC
ATTN: Bankruptcy Dept.                        7788302003138438                         440895546480
400 Atlantic St., 10th Floor                  ATTN: Bankruptcy Dept.                   ATTN: Bankruptcy Dept.
Stamford, CT 06901                            PO Box 182789                            PO Box 8218
                                              Columbus, OH 43218                       Mason, OH 45040


Citibank I CBNA                               Comenity Bank I TORRID                   Enhanced Recovery Systems
2001432772322000                              5856379522816000                         185530649
ATTN: Bankruptcy Dept.                        ATTN: Bankruptcy Dept.                   ATTN: Bankruptcy Dept.
PO Box 6497                                   PO Box 182789                            PO Box 57547
Sioux Falls, SD 57117                         Columbus, OH 43218                       Jacksonville, FL 32241


Citicards I CBNA                              Comenity Bank I WAYFAIR                  Fed Loan Servicing
5466-1603-4 717-8442                          7788502001033222                         3328191939FD00002, -0004, -0005 & -
ATTN: Bankruptcy Dept.                        ATTN: Bankruptcy Dept.                   0003
PO Box 6241                                   PO Box 182789                            ATTN: Bankruptcy Dept.
Sioux Falls, SD 57117                         Columbus, OH 43218                       PO Box 69184
                                                                                       Harrisburg, PA 17106

Comenity Bank I CLMEMRLD                      Comenity Capital Bank I HSN              First Savings Credit Card
1802285682                                    5780979580912517                         5433-6011-4093-8169 & --0892
ATTN: Bankruptcy Dept.                        ATTN: Bankruptcy Dept.                   ATTN: Bankruptcy Dept.
PO Box 182789                                 PO Box 182120                            PO Box 5019
Columbus, OH 43218                            Columbus, OH 43218                       Sioux Falls, SD 57117-5019


Comenity Bank I LNBRYANT                      Credit First NA                          FNCC
6978005032719035                              780634871 & --1703                       4239-8010-1794-9559
ATTN: Bankruptcy Dept.                        ATTN: Bankruptcy Dept.                   ATTN: Bankruptcy Dept.
PO Box 182789                                 PO Box 81315                             500 East 60th St., North
Columbus, OH 43218                            Cleveland, OH 44181                      Sioux Falls, SD 57104
                                  UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

  IN RE:   Tammie Graham                                                      CASE NO.     19-41048-mxm13
                                Debtor


                                                                              CHAPTER      13
                              Joint Debtor

                                             CERTIFICATE OF SERVICE
                                                 (Continuation Sheet #2)

Internal Revenue Service                     Navient Solutions Inc.                      Synchrony Bank I Amazon
483888656                                    90606468601 001 020051111 & ••              6045781069362548
PO Box 7346                                  120051111                                   ATTN: Bankruptcy Dept.
Philadelphia, PA 19101                       ATTN: Bankruptcy Dept.                      PO Box 965015
                                             PO Box 9500                                 Orlando, FL 32896
                                             Wilkes Barre, PA 18773

Jared Galleria of Jewelry                    Nordstrom FSB                               Synchrony Bank I Belk
aka Sterling Jewelers, Inc.                  4470-4310-3423-7552                         6045831596606600
ATTN: Bankruptcy Dept.                       ATTN: Bankruptcy Dept.                      ATTN: Bankruptcy Dept
375 Ghent Road                               PO Box 6555                                 PO Box 965028
Fairlawn, OH 44333                           Englewood, CO 80185                         Orlando, FL 32896


Kohls I Capone                               O'Connor & Associates                       Synchrony Bank I JCP
6393050715270443                             2017-21562                                  6008895909906876
ATTN: Bankruptcy Dept.                       ATTN: Bankruptcy Dept.                      ATTN: Bankruptcy Dept.
N56 W 17000 Ridgewood Dr.                    2200 N. Loop West, Ste. 200                 PO Box 965007
Menomonee Falls, WI 53051                    Houston, TX 77018                           Orlando, FL 32896


LVNV Funding LLC                             Ovation Services, LLC                       Synchrony Bank I Lowes
C/0 Resurgent Capital Servs                  9235021012                                  7981927444124005 & --0230
ATTN: Bankruptcy Dept.                       ATTN: Bankruptcy Dept.                      ATTN: Bankruptcy Dept.
PO Box 10497                                 8401 Datapoint Dr., Ste. 1000               PO Box 965005
Greenville, SC 29603                         San Antonio, TX 78229                       Orlando, FL 32896


Mercedes-Benz Financial                      Specialized Loan Servicing LLC              Synchrony Bk I Old Navy
1021518739                                   1013032529                                  4479951624205892 & --0994
ATTN: Bankruptcy Dept.                       ATTN: Bankruptcy Pro                        ATTN: Bankruptcy Dept.
36455 Corporate Drive                        PO Box 636005                               PO Box 965005
Farmington Hills, Ml 48331                   Littleton, CO 80163-6005                    Orlando, FL 32896


Mercedes-Benz Financial                      Specialized Loan Servicing LLC              Synchrony Bk I Rooms To Go
1024656859                                   ATTN: Bankruptcy Pro                        6019191237661759 & --1183
ATTN: Bankruptcy Dept.                       PO Box 636005                               ATTN: Bankruptcy Dept.
PO Box 961                                   Littleton, CO 80163-6005                    PO Box 965036
Roanoke, TX 76262                                                                        Orlando, FL 32896


Merrick Bank                                 Sprint                                      Synchrony Bk I Sams Club
4120-6140-3484-0376                          ATTN: Bankruptcy                            6045992255481949
ATTN: Bankruptcy Dept.                       6480 Sprint Parkway, Bldg. 13               ATTN: Bankruptcy Dept.
PO Box 9201                                  Overland Park, KS 66251                     PO Box 965005
Old Bethpage, NY 11804                                                                   Orlando, FL 32896
                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION

  IN RE: Tammie Graham                                                          CASE NO.   19-41048-mxm13
                                 Debtor


                                                                                CHAPTER    13
                               Joint Debtor

                                              CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #3)

Synchrony Bk I Score Rewards                  Us Dep Ed
6044141007637496                              4838886561
ATTN: Bankruptcy Dept.                        Po Box 5609
PO Box 965005                                 Greenville, TX 75403
Orlando, FL 32896


Synchrony Bk I TJX                            US Dept. of Education
6045851019694660                              4838886561
ATTN: Bankruptcy Dept.                        ATTN: Bankruptcy Dept
PO Box 965015                                 PO Box 5609
Orlando, FL 32896                             Greenville, TX 75403


Synchrony Bk I Walmart                        Virtuoso Sourcing Group
6032201472570376                              ATTN: Bankruptcy Dept.
ATTN: Bankruptcy Dept.                        4500 E. Cherry Creek South Dr.,
PO Box 965024                                   Ste. 500
Orlando, FL 32896                             Denver, CO 80246


Tammie Graham                                 Wells Fargo Ed. Fin. Services
614 Dover Heights Trail                       ATTN: Bankruptcy Dept.
Mansfield, TX 76063                           PO Box 5185
                                              Sioux Falls, SD 57117



TD Bank USA I Target CC
5859752065377589
ATTN: Bankruptcy Dept.
PO Box 673
Minneapolis, MN 55440


THO I CBNA
6035320511701391
ATTN: Bankruptcy Dept.
PO Box 6497
Sioux Falls, SD 57117


The Home Depot
ATTN: Bankruptcy Dept.
PO Box 790328
St. Louis, MO 63179
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

   IN RE:   Tammie Graham                                                        CASE NO.     19-41048-mxm13

                                                                                CHAPTER       13

                                                 Certificate of Service


I certify that a true and correct copy of the Chapter 13 Plan and the MPD has been served on all creditors on the matrix by
first class mail

Date:
        - -6/18/2019
            ----                                               /s/ Dwain Downing
                                                               Dwain Downing
                                                               Attorney for the Debtor(s)


A. T. Still University                       Bank of America Mortgage                       CBNA I Best Buy
483888656                                    168437883                                      4269-3710-0031-3794
ATTN: Finance/Bankrupty Dept.                ATTN: Bankruptcy Dept.                         ATTN: Bankruptcy Dept.
800 W. Jefferson St.                         4909 Savarese Circle                           50 Northwest Point Road
Kirksville, MO 63501                         Tampa, FL 33634                                Elk Grove Village, IL 60007


Ally Financial                               Bloomingdales I DSNB                           CBNA I Tractor Supply
005923976582                                 210530086391                                   6011-5750-3613-6443
ATTN: Bankruptcy Dept.                       ATTN: Bankruptcy Dept.                         ATTN: Bankruptcy Dept.
PO Box 380901                                9111 Duke Blvd.                                PO Box 6497
Bloomington, MN 55438                        Mason, OH 45040                                Sioux Falls, SD 57117


American Airlines CC                         Capital 1 I Sony CC                            CCS/First Savings Bank
2001432130940                                4688-3687-1603-2984                            5433-6011-4094-0892
ATTN: Bankruptcy Dept.                       ATTN: Bankruptcy Dept.                         ATTN: Bankruptcy Dept.
PO Box 6403                                  PO Box 30285                                   PO Box 5019
Sioux Falls, SD 57117                        Salt Lake City, UT 84130                       Sioux Falls, SD 57117-5019


Applied Bank                                 Capital One                                     CES I Dept. of Education
4355-831 0-0230-0961                         5268-3500-0428-9430                             4838886561
ATTN: Bankruptcy Dept.                       ATTN: Bankruptcy Dept.                          ATTN: ACS
2200 Concord Pike, Ste. 102                  PO Box 30253                                    PO Box 7052
Wilmington, DE 19803                         Salt Lake City, UT 84130                       .Utica, NY 13504


AWA Collections                              Capital One Bank USA NA                        Charter Communications
ATTN: Bankruptcy Dept.                       --9403, --7603, --9234, --7514 & --8820        ATTN: Bankruptcy Dept.
1045 W. Katella Ave., #230                   ATTN: Bankruptcy Dept.                         400 Atlantic St., 10th Floor
Orange, CA 92867                             PO Box 30281                                   Stamford, CT 06901
                                             Salt Lake City, UT 84130
                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

  IN RE:   Tammie Graham                                         CASE NO.     19-41048-mxm13

                                                                CHAPTER       13

                                    Certificate of Service
                                     (Continuation Sheet #1)

Citibank I CBNA                  Comenity Bank I TORRID                     Enhanced Recovery Systems
2001432772322000                 5856379522816000                           185530649
ATTN: Bankruptcy Dept.           ATTN: Bankruptcy Dept.                     ATTN: Bankruptcy Dept.
PO Box 6497                      PO Box 182789                              PO Box 57547
Sioux Falls, SD 57117            Columbus, OH 43218                         Jacksonville, FL 32241


Citicards I CBNA                 Comenity Bank I WAYFAIR                    Fed Loan Servicing
5466-1603-4717-8442              7788502001033222                           3328191939FD00002, -0004, -0005 & -
ATTN: Bankruptcy Dept.           ATTN: Bankruptcy Dept.                     0003
PO Box 6241                      PO Box 182789                              ATTN: Bankruptcy Dept.
Sioux Falls, SD 57117            Columbus, OH 43218                         PO Box 69184
                                                                            Harrisburg, PA 17106

Comenity Bank I CLMEMRLD         Comenity Capital Bank I HSN                First Savings Credit Card
1802285682                       5780979580912517                           5433-6011-4093-8169 & --0892
ATTN: Bankruptcy Dept.           ATTN: Bankruptcy Dept.                     ATTN: Bankruptcy Dept.
PO Box 182789                    PO Box 182120                              PO Box 5019
Columbus, OH 43218               Columbus, OH 43218                         Sioux Falls, SD 57117-5019


Comenity Bank I LNBRYANT         Credit First NA                            FNCC
6978005032719035                 780634871 & --1703                         4239-8010-1794-9559
ATTN: Bankruptcy Dept.           ATTN: Bankruptcy Dept.                     ATTN: Bankruptcy Dept.
PO Box 182789                    PO Box 81315                               500 East 60th St., North
Columbus, OH 43218               Cleveland, OH 44181                        Sioux Falls, SD 57104


Comenity Bank I MYPLACEWDS       Credit One Bank NA                         Internal Revenue Service
5780971103320351                 4447-9622-6148-7999                        483888656
ATTN: Bankruptcy Notice          ATTN: Bankruptcy Dept.                     PO Box 7346
PO Box 182120                    PO Box 98873                               Philadelphia, PA 19101
Columbus, OH 43218               Las Vegas, NV 89193


Comenity Bank I OVERSTOCK        Dept Of Education I Nelnet                 Jared Galleria of Jewelry
7788401072266102                 900000304755861, --9361, --9561, Etc.      aka Sterling Jewelers, Inc.
ATTN: Bankruptcy Notice          ATTN: Bankruptcy Dept.                     ATTN: Bankruptcy Dept.
PO Box 182120                    3015 S. Parker Rd., #400                   375 Ghent Road
Columbus, OH 43218               Aurora, CO 80014                           Fairlawn, OH 44333


Comenity Bank I PIER 1           DSNB Macy's CC                             Kohls I Capone
7788302003138438                 440895546480                               6393050715270443
ATTN: Bankruptcy Dept.           ATTN: Bankruptcy Dept.                     ATTN: Bankruptcy Dept.
PO Box 182789                    PO Box 8218                                N56 W 17000 Ridgewood Dr.
Columbus, OH 43218               Mason, OH 45040                            Menomonee Falls, WI 53051
                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

  IN RE:   Tammie Graham                                            CASE NO.     19-41048-mxm13

                                                                    CHAPTER      13

                                       Certificate of Service
                                        (Continuation Sheet #2)

LVNV Funding LLC                   Ovation Services, LLC                       Synchrony Bank I Lowes
C/0 Resurgent Capital Servs        9235021012                                  7981927444124005 & --0230
ATTN: Bankruptcy Dept.             ATTN: Bankruptcy Dept.                      ATTN: Bankruptcy Dept.
PO Box 10497                       8401 Datapoint Dr., Ste. 1000               PO Box 965005
Greenville, SC 29603               San Antonio, TX 78229                       Orlando, FL 32896


Mercedes-Benz Financial            Specialized Loan Servicing LLC              Synchrony Bk I Old Navy
1021518739                         1013032529                                  4479951624205892 & --0994
ATTN: Bankruptcy Dept.             ATTN: Bankruptcy Pro                        ATTN: Bankruptcy Dept.
36455 Corporate Drive              PO Box 636005                               PO Box 965005
Farmington Hills, Ml 48331         Littleton, CO 80163-6005                    Orlando, FL 32896


Mercedes-Benz Financial            Specialized Loan Servicing LLC              Synchrony Bk I Rooms To Go
1024656859                         ATTN: Bankruptcy Pro                        6019191237661759 & --1183
ATTN: Bankruptcy Dept.             PO Box 636005                               ATTN: Bankruptcy Dept.
PO Box 961                         Littleton, CO 80163-6005                    PO Box 965036
Roanoke, TX 76262                                                              Orlando, FL 32896


Merrick Bank                       Sprint                                      Synchrony Bk I Sams Club
4120-6140-3484-0376                ATTN: Bankruptcy                            6045992255481949
ATTN: Bankruptcy Dept.             6480 Sprint Parkway, Bldg. 13               ATTN: Bankruptcy Dept.
PO Box 9201                        Overland Park, KS 66251                     PO Box 965005
Old Bethpage, NY 11804                                                         Orlando, FL 32896


Navient Solutions Inc.             Synchrony Bank I Amazon                     Synchrony Bk I Score Rewards
90606468601001020051111 & --       6045781069362548                            6044141007637496
120051111                          ATTN: Bankruptcy Dept.                      ATTN: Bankruptcy Dept.
ATTN: Bankruptcy Dept.             PO Box 965015                               PO Box 965005
PO Box 9500                        Orlando, FL 32896                           Orlando, FL 32896
Wilkes Barre, PA 18773

Nordstrom FSB                      Synchrony Bank I Belk                       Synchrony Bk I TJX
4470-4310-3423-7552                6045831596606600                            6045851019694660
ATTN: Bankruptcy Dept.             ATTN: Bankruptcy Dept                       ATTN: Bankruptcy Dept.
PO Box 6555                        PO Box 965028                               PO Box 965015
Englewood, CO 80185                Orlando, FL 32896                           Orlando, FL 32896


O'Connor & Associates              Synchrony Bank I JCP                        Synchrony Bk I Walmart
2017-21562                         6008895909906876                            6032201472570376
ATTN: Bankruptcy Dept.             ATTN: Bankruptcy Dept.                      ATTN: Bankruptcy Dept.
2200 N. Loop West, Ste. 200        PO Box 965007                               PO Box 965024
Houston, TX 77018                  Orlando, FL 32896                           Orlando, FL 32896
                                  UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

  IN RE:   Tammie Graham                                           CASE NO.   19-41048-mxm13

                                                                   CHAPTER    13

                                         Certificate of Service
                                         (Continuation Sheet #3)

TD Bank USA I Target CC
5859752065377589
ATTN: Bankruptcy Dept.
PO Box 673
Minneapolis, MN 55440


THO I CBNA
6035320511701391
ATTN: Bankruptcy Dept.
PO Box 6497
Sioux Falls, SD 57117


The Home Depot
ATTN: Bankruptcy Dept.
PO Box 790328
St. Louis, MO 63179



Us Dep Ed
4838886561
Po Box 5609
Greenville, TX 75403



US Dept. of Education
4838886561
ATTN: Bankruptcy Dept
PO Box 5609
Greenville, TX 75403


Virtuoso Sourcing Group
ATTN: Bankruptcy Dept.
4500 E. Cherry Creek South Dr.,
  Ste. 500
Denver, CO 80246


Wells Fargo Ed. Fin. Services
ATTN: Bankruptcy Dept.
PO Box 5185
Sioux Falls, SD 57117
